Citation Nr: 1429332	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nicotine dependence as secondary to service-connected anxiety.
 
2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to June 1970.

 This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In that decision, the RO denied the Veteran's claim for service connection for nicotine dependence and his claim for an increased rating for his service-connected anxiety disorder, as well as his claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  The Veteran perfected an appeal to the Board

In April 2010 and April 2012, the Board remanded the appeal for additional development.  Notably, in August 2013, the Board awarded a 50 percent rating for service connected anxiety, and this issue is no longer on appeal.  The issues of service connection for nicotine dependence and TDIU were remanded for additional development. 

In August 2013, the Board found that the issue of service connection for sleep apnea, to include as secondary to service connected anxiety was raised in an October 2011 statement and referred the claim to the AOJ for appropriate action.  To date, no action has been taken on this claim, and it is again referred to the AOJ for appropriate action.


The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The approximate balance of the evidence of record demonstrates that the Veteran has an Axis I psychiatric disorder of nicotine dependence that is as likely as not related to his service connected anxiety disorder.  


CONCLUSION OF LAW

The criteria for service connection for nicotine dependence, as secondary to service-connected anxiety disorder, have been met. 38 U.S.C.A. §§ 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.300, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the favorable grant of the benefit sought in this decision, further discussion as to VA's compliance with VCAA duties to notify and assist, and compliance with 38 C.F.R. § 3.103(d)(2) in regard to the October 2012 VLJ hearing, is rendered moot.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

 Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

 Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). Emphysema is not listed as a disease under § 3.309 as a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board. Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Board notes that the Veteran may not be service connected for a disability solely on the basis of his use of tobacco during service.  See 38 C.F.R. § 3.300.  The Veteran filed his claim for service connection for nicotine dependence in September 2006.  As implemented by VA in 38 C.F.R. § 3.300(c), with respect to a tobacco-related disability, for claims filed after June 9, 1998, such as the Veteran's current claim on appeal, Congress has by statute prohibited the grant of service connection for a disability simply due to the use of tobacco products during active service. 38 U.S.C.A. § 1103(a) (West 2002). 

In this instance, the evidence does not reflect that the Veteran smoked during service, nor does the Veteran argue service connection on such a basis.  Rather the Veteran contends that he began smoking after service as secondary to his service connected anxiety disorder.   

According to a General Counsel opinion, VAOGCPREC 6-2003, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether a service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would have occurred but for the use of tobacco products caused by the service-connected disability. If these questions are answered in the affirmative, the secondary disability may be service connected.  VAOPGCPREC 6- 2003. VA General Counsel opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) ; 38 C.F.R. § 14.507.

In this matter, the Veteran is noted to have reported having started smoking post service in 1972 when he related his medical history in a June 2012 VA examination.  He also has submitted written arguments alleging that he did not begin smoking until after he was diagnosed with anxiety.  Although there is evidence raising the possibility of a smoking disorder predating service, particularly noted in a September 2008 neurological consult when he was 59 years old, with a 52 year history of smoking, the credibility of such a history is strained by the fact that he would have been 7 years old when he began smoking and is generally not supported by the history in other medical evidence.  

The bulk of the medical evidence supports the Veteran's contentions that he was already service connected for a psychiatric disorder by the time he reportedly started smoking, with service connection for anxiety reaction having been granted by a March 1971 rating.  The medical evidence reflects that in an August 1974 private treatment record for chronic tonsillitis, he was noted to be a chronic smoker.  His service connected anxiety disorder was noted to be chronic in nature, with a September 1973 psychiatric examination diagnosing chronic anxiety neurosis, moderate to moderately severe.   An August 1996 VA psychiatric examination is noted to have confirmed a diagnosis of generalized anxiety disorder (GAD), and a throat disorders examination of the same month noted the Veteran to be a heavy smoker.  A smoking issue is noted in a November 1997 VA psychiatric examination, which also noted the Veteran also reported drinking and smoking when discussing his psychiatric history and symptoms.  At that time he was assessed with generalized anxiety disorder (GAD) and alcohol abuse.  Thus the Board finds that the evidence tends to support his smoking beginning either in conjunction with, or shortly after his diagnosis of an anxiety disorder.  

Thereafter VA records reflect that persistent issues with smoking tobacco and nicotine dependence were noted from 2002 through 2014, with treatment including attempts to have the Veteran control his smoking habit via smoking cessation classes as early as February 2003, with a December 2011 note indicating that he attended 4 such classes without success.  However nicotine dependence is not shown to be included in the problem lists for medical problems in the VA records from 2002-2003.  More recently, nicotine dependence has been included in the VA problem lists, as shown in VA records from 2010 through 2014, with a history of this diagnosis said to have been recorded on November 15, 2005.  

The records and examination reports are also replete with treatment for psychiatric symptoms primarily diagnosed as an anxiety related disorder, although depressive symptoms were also noted.  He is shown to have repeatedly been diagnosed with GAD in VA examinations from 1996 through 2013.  The more recent records from 2011 through 2014 show an Axis I diagnosis of GAD, depressive disorder not otherwise specified (NOS) by history and nicotine dependence.  Repeatedly the Veteran's smoking habit and continued nicotine dependence is noted in the records addressing his psychiatric treatment, with a varied amount of cigarette consumption reported throughout these records.  This varied amount of tobacco consumption is shown to currently persist as demonstrated in the VA records from 2013; as a January 2013 record reported his smoking to be one pack per day.  Only a few months later in April 2013 he was smoking one and a half packs per day, and he referred his nicotine dependence to be related to his psychiatric condition.  A few months later in August 2013, his cigarette consumption was now described to be 3 packs per day.  He continued to be smoking daily in records from December 2013 and again was offered tobacco counseling in January 2014, although he refused further treatment either with medications or smoking cessation clinic.  He was reported as having accepted his smoking habit/dependence in January 2014.

None of the records documenting his tobacco use clearly articulated a medical finding suggesting the Veteran as having a discrete nicotine dependence related to his psychiatric disorder prior to July 2008, when a VA examination made such a suggestion.  Specifically, the July 2008 VA psychiatric disorders examination which after examination of the Veteran and review of his claims file, diagnosed Axis I disorders of depressive disorder NOS, nicotine dependence and  GAD.  The examiner commented that the nicotine dependence (which was part of the Axis I diagnosis) may be a way of improving the depressive and anxiety symptoms.  However the examiner stated that both conditions may have different pathophysiological mechanisms.  GAD was described as comorbid with depression and nicotine dependence, and predisposing patients to depression and nicotine dependence.

The more recent VA examinations of June 2012, September 2013 and December 2013, as well as earlier examinations, are noted to have not included a separate diagnosis of depressive disorder, but noted the symptoms that included those of depression, as part of the symptomatology of the Axis I diagnosis of GAD.  Additionally, the September 2013 VA examination diagnosed nicotine dependence as a coexisting Axis I diagnosis, and the December 2013 VA examination diagnosed tobacco use disorder as a coexisting Axis I diagnosis.  Thus the Board accepts the findings from these most recent VA examinations and the VA treatment records, to the extent that they have determined that a tobacco related disorder, either classified as nicotine dependence or tobacco use disorder, is confirmed to be an Axis I psychiatric diagnosis, which coexists with the service connected GAD.  

As to whether this tobacco related disorder, which the Board classifies as nicotine dependence is caused or aggravated by the service connected GAD, it is noted that the July 2008 VA examination provides probative evidence suggesting that such a relationship exists between the GAD and his nicotine dependence.  As for the negative opinions from the examiner in June 2012 and September 2013, these are shown to be based on inadequate rationale. 

In regards to the June 2012 VA examination, the examiner relied at least in part on the fact that the Veteran's smoking began 2 years after service and the events that led to his psychiatric conditions.  The examiner also cited to studies showing that about 20 percent of all Americans meet the criteria for nicotine dependence at some time in their lives and that roughly 50 to 80 percent of smokers are said to meet the criteria for nicotine dependence.  However this examiner failed to address whether psychiatric factors played a role, and appeared to ignore the fact that the Veteran was already service connected for a psychiatric disorder around the time he began smoking in 1972.  

Regarding the September 2013 VA examiner's opinion that the nicotine dependence was not caused by, related to, or aggravated by his psychiatric disorder, the examiner flatly stated that nicotine dependence was the result of his willful misconduct.  The examiner later conceded that little is known about the co-occurrence of smoking and psychiatric disorders.

Regarding the most recent VA examination of December 2013, while this examiner also gives an opinion suggesting that the Veteran's nicotine dependence was less likely than not incurred in or caused by the claimed in-service injury, event or illness, the rationale actually discloses evidence favorable to the Veteran's claim.  Specifically the examiner pointed to the existence of many studies that have demonstrated increased rates of smoking and nicotine dependence in individuals with anxiety disorders.  The examiner also noted that there was a limited amount of heterogenous literature that prospectively examined this relationship in population studies using validated diagnostic criteria.  The examiner stated that the literature assessing anxiety disorders as increasing smoking and nicotine dependence is inconsistent.  The examiner also appeared to rely on the premise that the Veteran's nicotine dependence was mostly stable and reported by the Veteran to be of decreased quantity smoked after 2008, but did not discuss the cause of the initial onset of smoking  beginning after service in the 1970's in conjunction with the diagnosed anxiety disorder.  Further the examiner in describing the nicotine dependence as stable did not address the fluctuating amounts of cigarettes smoked during various times including during 2013, when the consumption trended upwards from 1 pack to 3 packs per day between January 2013 and September 2013.  

Thus by the December 2013 examiner's own admission, there is essentially a balance of favorable versus unfavorable medical literature to support a relationship between the Veteran's nicotine dependence and his service connected anxiety disorder.  Such evidence is favorable when considered in conjunction with other medical evidence of record.  This includes the medical records showing the Veteran's longitudinal history of tobacco use beginning shortly after his diagnosis of an anxiety disorder for which he is service connected, and persisting as a separate Axis I diagnosis coexisting with the service connected anxiety disorder.  

Additionally the favorable leaning opinion from the July 2008 VA examiner who suggests a link between nicotine dependence and his anxiety disorder is found to be bolstered by the favorable medical literature noted by the December 2013 VA examiner, as well as the other medical evidence of record showing the nicotine disorder beginning after he was diagnosed with anxiety disorder and coexisting therein.  Again the unfavorable opinions rendered by the VA examiners are lent little probative weight as they contain inadequate rationale or fail to adequately address the favorable evidence.  Accordingly, the Board finds that the balance of the evidence favors a grant of service connection for nicotine dependence as secondary to his service connected anxiety disorder.  


ORDER

Service connection for nicotine dependence is granted.


REMAND

Unfortunately the issue of entitlement to TDIU has continued to not have been properly developed despite multiple remands attempting to do so.  Here, the most recent VA examination of December 2013 failed to take into consideration all of the Veteran's service connected disabilities despite being so instructed by the Board's most recent remand of November 2013.  This examination only provided an opinion stating that the service connected anxiety disorder did not render the Veteran unemployable, with no mention of the other service connected disabilities.  This examination also failed to address whether the Veteran is able to maintain gainful employment for VA purposes, which presently is defined as employment that provides annual income of at least $12,119 for an individual under age 65 and $11,173 for an individual older than age 65.  See 2013 Poverty Data from U.S. Department of Commerce, Bureau of the Census.  http://www.census.gov/hhes/www/poverty/data/threshld/index.html

Additionally, given the Board's grant of service connection for nicotine dependence, the issue of entitlement to TDIU is inextricably intertwined with this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a social and industrial survey to ascertain the impact his service-connected disabilities have on his ability to engage in substantially gainful employment in light of his work history and level of education.  An assessment of the Veteran's day-to-day functioning should be made.  The social worker should address the Veteran's levels of functioning, particularly with regard to demonstrated capacities for work-like activities.  The social worker is requested to answer whether it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service connected disabilities (anxiety, 50 percent disabling; neurodermatitis, 30 percent disabling; hypertrophic tonsils, 10 percent disabling, and nicotine dependence-rating percentage yet to be determined) alone and without consideration to non-service connected disabilities render him incapable of securing and following substantially gainful employment?   The examining social worker must consider gainful employment as employment that provides annual income of at least $12,119 for an individual under age 65 and $11,173 for an individual older than age 65 (i.e. relevant poverty threshold).  All opinions must be expressed in terms of scientific certainty and supported by a rationale with specific references to the Veteran's history and citation to clinical studies where appropriate.  

2.  Following completion of the above development, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


